In re State of Louisiana; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “B”, No. 364-985; to the Court of Appeal, Fourth Circuit, No. 96KW-2180.
PER CURIAM. *
The application of the district attorney is granted. The court of appeal, apparently on the basis of an altered transcript, held that one of the predicate guilty pleas introduced by the prosecutor at the multiple offender hearing was insufficient to show a knowing waiver of rights. An unaltered copy of the transcript of the guilty plea colloquy shows that the district judge properly informed relator of the rights he was waiving. This material, along with the other material introduced at the habitual offender adjudication, adequately supports the trial court’s finding that Lamison is a fourth felony offender. See State v. Shelton, 621 So.2d 769, 777 (La. 1993). Counsel therefore did not err to La-mison’s prejudice in failing to raise the issue on appeal. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
The fourth offender adjudication and sentence to life imprisonment are reinstated.

Victory, J., not on panel.